Citation Nr: 1018527	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, including as 
secondary to service-connected disabilities.

2.	Entitlement to an increased initial evaluation for rotator 
cuff tendonitis of the left shoulder, currently evaluated 
as 10 percent disabling prior to September 21, 2009, and 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2006, July 2009, and October 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2010 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board observes that in the Veteran's November 2009 Notice 
of Disagreement (NOD), he appears to disagree with the 
effective dates assigned to both the award of service 
connection and the assignment of a 20 percent evaluation for 
his left shoulder disability.  

With respect to the effective date for the award of service 
connection, the Board observes the appeal period for this 
issue expired one year following notification of the November 
2006 rating decision that initially award service connection.  
See 38 U.S.C.A. § 7105 (c) (West 2002).   Although the 
Veteran has asserted that the effective date of the grant of 
service connection for the left shoulder disability should be 
in 1970, to date the RO has not addressed this issue.  The 
law is well settled that a claim of entitlement to an earlier 
effective date for an award of service connection is a 
distinct issue from a claim of service connection and 
requires a jurisdiction conferring NOD.  Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir 1997); Henderson v. West, 11 Vet. 
App. 245, 247 (1998).  Once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of clear and unmistakable 
error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As the 
Veteran's current disagreement with the effective date 
assigned to the award of service connection consists of a 
"freestanding claim for an earlier effective date," which 
vitiates the rule of finality, the issue of an earlier 
effective date for the award of service connection is 
currently not before the Board.  Id. 

With respect to the issue certified to the Board, namely 
entitlement to an earlier effective date for the award of a 
20 percent evaluation for the Veteran's service connected 
left shoulder disorder, the Board observes this issue is part 
and parcel of the increased initial rating issue currently on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Under Fenderson, the Board will review 
the adequacy of the ratings assigned throughout the appeal 
period, including the effective date assigned to the 20 
percent evaluation in question.  As such, the effective date 
issue is moot as a separately appealable issue.  Id.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2009); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With regards to the Veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, at the April 2010 Board hearing, the 
Veteran, contended that this condition, was in part, 
secondary to his service-connected left shoulder disability.  
See Board hearing transcript at 17.  However, the Board 
observes he was never provided VCAA notice regarding the type 
of evidence necessary to establish a secondary service 
connection claim.  Accordingly, the Board concludes that this 
case must be remanded for compliance with the required notice 
and duty to assist provisions because it would be potentially 
prejudicial to the Veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Furthermore, the Veteran contends he is entitled to an 
increased initial evaluation for his service-connected 
rotator cuff tendonitis of the left shoulder.  In a January 
2010 supplemental statement of the case, the RO relied on a 
September 2009 VA examination in continuing the current 20 
percent evaluation.  However, at the April 2010 Board 
hearing, the Veteran asserted that his service-connected left 
shoulder disability has increased in severity since his 
September 2009 VA examination.  See Board hearing transcript 
at 14.  As such, a new VA examination is therefore warranted.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
secondary service connection claim with 
respect to the Veteran's claim for 
service connection for an acquired 
psychiatric disorder.

2.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the severity and 
manifestations of his service-connected 
left shoulder disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should 
reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
diagnostic tests and studies should be 
accomplished.  The examination report 
should comply with AMIE protocols for 
evaluating shoulder disabilities.  

The examiner's findings should include 
specific findings as to range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected left shoulder 
disability.  If any of the above is 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees, and 
complaints and clinical findings should 
be reported in detail.  The examiner 
should accurately measure and report 
where any recorded pain begins and ends 
when measuring range of motion.  In 
addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis and, 
if so, whether such ankylosis is 
favorable, intermediate or unfavorable.  
The examiner should also indicate if 
there is any impairment of the clavicle 
or scapula or humerus and, if so, the 
degree of such impairment.  

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



